Exhibit 10.1
JONES SODA CO.
2011 EXECUTIVE BONUS PLAN
The 2011 Executive Bonus Plan (the “Plan”) is a cash bonus plan for William
Meissner (Chief Executive Officer of Jones Soda Co. (the “Company”)) and Michael
O’Brien (Chief Financial Officer of the Company). The performance period for the
Plan is January 1, 2011 to December 31, 2011 (the “Performance Period”).
The Company’s Board of Directors (the “Board”) administers the Plan. The Board,
in its sole discretion, determines the actual bonus (if any) payable to each
participant. The target bonus for each participant is equal to 50% of the
participant’s 2011 base salary (the “Target Bonus”), resulting in a Target Bonus
for Mr. Meissner of $125,000 and a Target Bonus for Mr. O’Brien of $100,000.
Payout under the Plan will be determined as follows:
William Meissner
Seventy five percent (75%) will be based on the achievement of the three Company
performance measures specified below during the Performance Period (the
“Meissner Corporate Performance Component”) and twenty five percent (25%) will
be based on the Board’s discretion (the “Meissner Discretionary Component”), as
follows:

          Performance Measure   Weighting  
Revenue Growth
    25 %
Gross Profit Growth
    25 %
Combined Case Sales of New Products
    25 %
Discretionary
    25 %

The specific targets for each of the measures under the Meissner Corporate
Performance Component will be as determined by the Board in its sole discretion.
Achievement of 100% of the target for a measure under the Meissner Corporate
Performance Component will result in 100% payout for that measure. Achievement
in excess of 100% of the target for a measure under the Meissner Corporate
Performance Component will result in a payout equal to the percentage
achievement for that measure, up to a maximum of 150%. Achievement below 100% of
the target for a measure under the Meissner Corporate Performance Component will
result in a reduction of the payout for that measure by 2% for each percentage
point of underachievement.
Payout under the Meissner Discretionary Component will at the Board’s
discretion, based on any criteria that the Board determines to be appropriate in
its sole discretion. There is no minimum or maximum payout applicable to the
Meissner Discretionary Component.

 



--------------------------------------------------------------------------------



 



Michael O’Brien
Thirty seven and a half percent (37.5%) will be based on achievement of key
performance criteria during the Performance Period, thirty seven and a half
percent (37.5%) will be based on the achievement of the three Company
performance measures specified below during the Performance Period (the “O’Brien
Corporate Performance Component”) and twenty five percent (25%) will be based on
the Board’s discretion (the “ O’Brien Discretionary Component”), as follows:

          Performance Measure   Weighting  
Key Performance Criteria
    37.5 %
Revenue Growth
    12.5 %
Gross Profit Growth
    12.5 %
Combined Case Sales of New Products
    12.5 %
Discretionary
    25 %

The key performance criteria for Mr. O’Brien will be developed by the Company’s
Chief Executive Officer and approved by the Compensation and Governance
Committee of the Board. Payout under this component will be determined by the
Board, in consultation with the Chief Executive Officer. There is no minimum or
maximum payout applicable to this component.
The specific targets for each of the measures under the O’Brien Corporate
Performance Component will be as determined by the Board in its sole discretion.
Achievement of 100% of the target for a measure under the O’Brien Corporate
Performance Component will result in 100% payout for that measure. Achievement
in excess of 100% of the target for a measure under the O’Brien Corporate
Performance Component will result in a payout equal to the percentage
achievement for that measure, up to a maximum of 150%. Achievement below 100% of
the target for a measure under the O’Brien Corporate Performance Component will
result in a reduction of the payout for that measure by 2% for each percentage
point of underachievement.
Payout under the O’Brien Discretionary Component will be at the Board’s
discretion, based on any criteria that the Board determines to be appropriate in
its sole discretion. There is no minimum or maximum payout applicable to the
O’Brien Discretionary Component.
General
The Board shall approve all payouts under the Plan. The Board may, in its sole
discretion, make adjustments to the payouts under the Plan as a result of
extraordinary events and/or conditions that either positively or negatively
impact the Company’s performance.
Unless specifically provided otherwise in a written agreement between the
Company and a participant, a participant must be continuously employed by the
Company from January 1, 2011 through December 31, 2011 to be eligible for
payment under the Plan. A participant who meets these eligibility requirements
will be eligible to receive a bonus, even if the participant is not employed by
the Company on the date the bonus payment is made. Payment of each bonus will be
made as soon as practicable after the end of the

 



--------------------------------------------------------------------------------



 



Performance Period, but in any event will be made by March 15, 2012. Bonuses
will be paid in cash in a single lump sum, subject to payroll taxes and tax
withholding.
Each bonus that may become payable under the Plan will be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any participant’s claim of any right to
payment of a bonus other than as an unsecured general creditor with respect to
any payment to which a participant may be entitled.
No participant will have any claim to a bonus under the Plan, and the Board will
have no obligation for uniformity of treatment of participants under the Plan.
Furthermore, nothing in the Plan will be deemed to limit in any way the Board’s
full discretion to determine whether to grant any bonuses hereunder.
The Board reserves the right to unilaterally amend, modify or terminate the Plan
at any time, including amending the Plan as it deems necessary or desirable to
avoid adverse tax consequences under Section 409A of the Internal Revenue Code
of 1986, as amended.

 